PER CURIAM.
Section 10 of Article 2 of the rules of the Supreme Court of Florida, 31 F.S.A., relating to admissions to the Bar, which became effective November 1, 1955, be, and the same is hereby, amended by adding thereto the following, viz. :
“Each examination shall consist of 36 questions. Each candidate disclosing minimum competency (as hereafter defined) in 25 questions shall be deemed to have re*707ceived a passing grade. Subject to the compliance with other requirements for admissions prescribed by these rules and the regulations adopted pursuant thereto, such candidate shall be deemed qualified for recommendation to the Court for admission to the Florida Bar.
“Minimum competency shall be deemed to have been achieved on each answer receiving a grade of 70%, achieved in the following manner: Each answer shall be graded and credited with reference to a perfect standard of 100%.”
This amendment shall become effective immediately and shall apply to the August, 1959 bar examination and subsequent examinations conducted by the Board of Bar Examiners.
THOMAS, C. J„ and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.